EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, line 14, replace entire obscured equation with - -             
                
                    
                        P
                    
                    
                        w
                        f
                        n
                    
                
                =
                
                    
                        P
                    
                    
                        t
                    
                
                
                    
                        e
                    
                    
                        
                            
                                0.3415
                                
                                    
                                        γ
                                    
                                    
                                        g
                                    
                                
                                H
                            
                            
                                
                                    
                                        T
                                    
                                    -
                                
                                
                                    
                                        Z
                                    
                                    -
                                
                            
                        
                    
                
            
         - -

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3 April 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010260769.2 application as required by 37 CFR 1.55.  Applicant submitted an uncertified copy (i.e. just an ordinary copy) of the foreign priority document in the response entered 19 July 2022, and not a certified copy, which is required.
For some failed retrieval attempts, the USPTO system generates a Failure Status Report that is contained in the application and can be viewed in PAIR.  A Failure Status Report may be disregarded when the electronically retrieved priority document is contained in the application.  Otherwise, the applicant may wish to carefully review the accuracy of the following information on the filing receipt:
2-letter country code,
application number,
filing date, and
WIPO DAS access code (if applicable).
If the priority claim indicated on the filing receipt is incorrect, the priority document cannot be successfully retrieved and the application is not covered by the 37 CFR 1.55(i) exception.   To correct the priority claim, the applicant may file a request for a corrected filing receipt accompanied by a corrected Application Data Sheet (ADS).  The corrected ADS must comply with 37 CFR 1.76(c), that is, with deletions identified by strike-through or brackets and additions identified by underlining.  The request and the corrected ADS must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application (the 4/16 month time period).  If the corrected priority claim is presented after the 4/16 month time period, a grantable petition to accept an unintentionally delayed priority claim pursuant to 37 CFR 1.55(e) is required.  Note that the 4/16 month time period does not apply to design applications.   For more information regarding the formal requirements for filing a foreign priority claim, see MPEP § 214-214.02.
If the priority claim information shown on the filing receipt is not consistent with the priority claim information that was timely presented in an ADS that complies 37 CFR 1.76, the applicant may file a request for a corrected filing receipt, including the marked-up filing receipt, asking the office to correct its mistake
If the filing receipt accurately reflects the foreign priority claim and the electronically retrieved priority document is not yet in the application, the customer should contact the Patents Electronic Business Center and request that the matter be escalated to determine the cause of the Failure Status Report.  Note that the applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued.  See https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx
Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments, see entire response, filed 19 July 2022, with respect to objections raised by the Examiner have been fully considered and are persuasive.  All previous objections have been withdrawn. 

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art failed to teach or disclose the claimed invention recited in instant independent claim 4, in particular, wherein the influence/effects of liquid loading in a gas well is evaluated based on the recited variables/parameters that are measured and subsequently employed in the pseudo-pressure formula/equation recited and the equation/formula of determining when “no liquid loading” is determined with its associated measured/determined variables/parameters.  The closest prior art reference is U.S. 9,638,001 to Veeken et al., which acknowledges problems/issues with liquid loading in gas wells, however, fails to disclose the claimed limitations of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861